Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,975,123 to Schibbye.
In Reference to Claim 1
Schibbye discloses a screw compressor comprising a housing (Fig. 1, 1) having a compression chamber, male and female rotors  (Fig. 1, 2) provided in the compression chamber, a drive shaft (Fig. 1, 4) for rotating the male and female rotors, and a seal cover (Fig. 2,  annotated by the examiner) across which the drive shaft is provided, the screw compressor further comprising: an oil chamber provided in the seal cover and returning oil, which leaks into the drive shaft, to the compression chamber; and a breather (Fig. 2, annotated by the examiner) for injecting external air into the oil chamber.
In Reference to Claim 2

In Reference to Claim 3
Schibbye discloses an air supply line for supplying high-pressure air (Col. 3, Line 48, compressed air) to the breather, wherein an orifice is provided in the air supply line.
In Reference to Claim 4
Schibbye discloses the air supply line is connected to an air oil separator tank (Fig. 1, 25) to receive high-pressure air from which oil has been removed.

    PNG
    media_image1.png
    740
    621
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ernens in view of US Patent 3,975,123 to Schibye.
In Reference to Claim 5-7
Ernes discloses the screw compressor supplying compressed air between lip seals.
Ernes does not intake valve and check valve.
Schibye teaches a recovery line (Fig. 4, 80, 82) for connecting the oil chamber and the compression chamber.
the recovery line (Fig. 4, 20) is connected to an intake valve.
the intake valve or the recovery line is further provided with a check valve (Fig. 4, 84, 86) for preventing backflow of oil.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Ernes to incorporate teachings from Schibye.  Doing so, would result in the intake system of Schibye being incorporate into the design of Ernes.  Both inventions of Ernes and Schibye are for screw compressor, and Schibye teaches an intake system with capacity control (Col. 2, Line 15-20).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11/9/21